                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

TYRONE MURRAY,

             Plaintiff,

v.                                                      Case No. 3:18-cv-1365-J-32JBT

OFFICER W. COLLINS,
et al.,

            Defendants.
_______________________________

                                       ORDER

      Before the Court is Petitioner’s “Motion to Direct the Clerk to Make

Appropriate Copies/Motion for a Preliminary Injunction Order.” See Doc. 15.

Petitioner requests that this Court issue an order directing the Clerk make service

copies of his Second Amended Complaint. He further requests that this Court entered

an injunction against the Florida Department of Corrections ordering that FDOC

transfer him to an “appropriate close management” facility. As to Petitioner’s request

for an injunction, a [temporary restraining order (TRO)] or preliminary injunction is

appropriate where the movant demonstrates that:

             (a) there is a substantial likelihood of success on the merits;

             (b) the TRO or preliminary injunction is necessary to
             prevent irreparable injury1;


      1 The Eleventh Circuit has “emphasized on many occasions, the asserted
irreparable injury ‘must be neither remote nor speculative, but actual and
imminent.’” Siegel v. LePore, 234 F.3d 1163, 1176-77 (11th Cir. 2000) (per curiam)
(quoting Northeastern Fla. Chapter of the Ass’n of Gen. Contractors v. City of
Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)).]
              (c) the threatened injury outweighs the harm that the TRO
              or preliminary injunction would cause to the non-movant;
              and

              (d) the TRO or preliminary injunction would not be
              a[d]verse to the public interest.

Parker v. State Bd. of Pardons & Paroles, 275 F.3d 1032, 1034-35 (11th Cir. 2001)

(per curiam) (citation and footnote omitted); see Keister v. Bell, 879 F.3d 1282, 1287-

88 (11th Cir. 2018). Such injunctive relief “is an extraordinary and drastic remedy

that should not be granted unless the movant clearly carries [his] burden of

persuasion on each of these prerequisites.” GeorgiaCarry.Org, Inc. v. U.S. Army

Corps of Engineers, 788 F.3d 1318, 1322 (11th Cir. 2015) (quotations and citation

omitted).

       Petitioner has failed to meet his burden of persuasion as to the four

prerequisites for injunctive relief. As such, he is not entitled to the relief he requests.

Further, “an inmate has no justifiable expectation that he will be incarcerated in any

particular prison within a State[.]” Olim v. Wakinekona, 461 U.S. 238, 245 (1983)

(footnote omitted); see Barfield v. Brierton, 883 F.2d 923, 936 (11th Cir. 1989) (citing

Meachum v. Fano, 427 U.S. 215 (1976)) (stating “inmates usually possess no

constitutional right to be housed at one prison over another”). Thus, the Court lacks

the authority to enter an order directing the FDOC to place Petitioner in a specific

facility. Further, because the Court, by separate Order, is dismissing Petitioner’s

Second Amended Complaint without prejudice, Petitioner’s request for service copies

is moot.



                                            2
        ORDERED that Petitioner’s “Motion to Direct the Clerk to Make Appropriate

Copies/Motion for a Preliminary Injunction Order” (Doc. 15) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida, this 7th day of January,

2019.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge

Jax-7

c: Tyrone Murray, #634405




                                        3
